Citation Nr: 1008483	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-36 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left knee post 
traumatic arthritis, evaluated as 20 percent disabling prior 
to July 8, 2008.

2.  Entitlement to an increased rating for left knee post 
traumatic arthritis, evaluated as 30 percent disabling from 
September 1, 2009.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1961 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2007.  A statement of the case was issued in October 
2007, and a substantive appeal was received in November 2007.  
The Veteran appeared at an October 2009 hearing before the 
Board at the RO.  A transcript is of record.    

The Board notes that by rating decision in January 2007, the 
RO denied an increase rating for the Veteran's left knee, 
which was at the time rated 20 percent effective January 19, 
1994.  The Veteran perfected appeal, and by rating decision 
in May 2009, the RO granted a 100 percent rating from July 8, 
2008 pursuant to 38 C.F.R. § 4.30; and granted a 30 percent 
rating from September 1, 2009.  Although an increased rating 
has been granted, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board notes that an 
increased rating from July 8, 2008, to August 31, 2008 is not 
for consideration given that the Veteran was granted the 
maximum rating for that period of time.   

Additional evidence with a written waiver and waiver provided 
in the form of testimony at the October 2009 hearing (for 
everything, including any VA evidence) before the Board at 
the RO in October 2009.  The Board notes that the record was 
held open for an additional 30 days to allow the Veteran to 
submit additional evidence.  The Board notes that the 
additional evidence has been received.  

At the hearing before the Board at the RO in October 2009, 
the Veteran claimed entitlement to service connection for 
back disability, to include as secondary to his service-
connected bilateral knee arthritis.  This matter is hereby 
referred to the RO for appropriate action.  

Although the appeal also originally included the issue of 
service connection for right knee disability, this benefit 
was granted by rating decision in May 2009 and is therefore 
no longer in appellate status.  The Board notes, however, at 
the hearing before the Board at the RO in October 2009, the 
Veteran expressed his intent on filing a notice of 
disagreement regarding the May 2009 rating decision.

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably 
raised a claim of entitlement to a TDIU.  There is evidence 
showing that the Veteran has been found to be disabled by the 
Social Security Administration, but the finding of that 
agency was primarily based on various nonservice-connected 
disabilities.  The Board finds nothing to suggest that the 
Veteran may be unemployable due to service-connected 
disabilities alone. 

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 8, 2008, the Veteran's service-connected 
left knee post traumatic arthritis was manifested by 
complaints of pain, range of motion from 0 to 80 degrees, but 
with no recurrent subluxation or lateral instability.

2.  From September 1, 2009, the Veteran's service-connected 
left knee post traumatic arthritis has been manifested by 
pain, range of motion from 0 to 80 degrees, but with no 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
left knee post traumatic arthritis, prior to July 8, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7, 4.71a and Codes 5010-5257 
(2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
left knee post traumatic arthritis, from September 1, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7, 4.71a and Codes 5010-5257 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2006.  The RO provided the appellant 
with additional notice in May 2008 and June 2009 subsequent 
to the January 2007 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the May 2008 and June 2009 notices were not provided 
prior to the January 2007 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a May 2009 
supplemental statement of the case, following the provision 
of notice in May 2008.  However, there was no subsequent 
readjudication of the claim after the June 2009 notice.  

The Board notes that United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) purported to clarify VA's notice obligations 
in increased rating claims.  The Court held that a notice 
letter must inform the veteran that, to substantiate a claim, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the October 2006, May 2008, and June 2009 correspondences in 
light of the Federal Circuit's decision, the Board finds that 
the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claim.
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained VA and post treatment records; obtained 
Social Security Administration (SSA) records; afforded the 
Veteran a VA examination in January 2007 and afforded the 
Veteran the opportunity to give testimony before the Board at 
the RO in October 2009.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the rating issue prior to July 8, 2008, at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee post traumatic 
arthritis warrants a higher disability rating prior to July 
8, 2008.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The increased rating issues in this case involve the knee.  
The Board notes at this point that normal flexion of the knee 
is to 140 degrees, and normal extension of the knee is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected left knee post traumatic 
arthritis has been rated by the RO under the provisions of 
Diagnostic Code 5010-5257.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Pursuant to Diagnostic Code 5003 for degenerative arthritis, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The appropriate Diagnostic Codes for limitation of motion of 
the knees are Diagnostic Codes 5260 for limitation of flexion 
of the leg and 5261 for limitation of extension of the leg.  
Under Diagnostic Code 5260, a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A maximum 
rating of 30 percent is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 20 percent rating is 
warranted for extension limited to 15 degrees.  A 30 percent 
rating is warranted for extension limited to 20 degrees.  A 
40 percent rating is warranted for extension limited to 30 
degrees.  A maximum rating of 50 percent is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted 
when there is moderate recurrent subluxation or lateral 
instability of the knee; and a 30 percent rating is warranted 
when there is severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 
  
The Board notes here that VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-04 (September 17, 2004), provides that 
where a claimant has both limitation of flexion and 
limitation of extension of the same leg separate ratings 
under diagnostic codes 5260 and 5261 are warranted to 
adequately compensate for functional loss associated with 
injury to the leg.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is x-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

Factual Background

I.  Prior to July 8, 2008

A September 2006 VA treatment record shows that the Veteran 
was seen for knee pain, and the Veteran reported that his 
left knee hurt more than his right knee.  He stated that 
whenever he did any kind of work, his knees, neck and back 
hurt a lot more and put him down.  

An October 2006 addendum to the September 2006 VA treatment 
record reveals that an x-ray showed progressive degenerative 
changes of the left knee that had worsened.  It was 
recommended that if the Veteran did not have a knee brace for 
the left knee, he should use a hinged knee brace that may 
help reduce the pain. 

A November 2006 VA treatment record shows that the Veteran 
was seen for bilateral knee pain with the left feeling more 
severe.  The Veteran believed that his left knee wanted to 
give out and caused him to place more strain on the right 
knee.  The Veteran reported stiffness and reported wearing 
knee braces most of the time in the day.  He reported that 
the braces were not helping his pain much.  

A December 2006 VA treatment record shows that the Veteran 
used knee braces and a cane.  It was observed that the left 
knee had medial joint pain with stable ligament of anterior 
cruciate ligament (ACL) laxity.  It was noted that x-rays of 
the knees showed degenerative joint disease with the left 
most advanced in the medial compartment with tri-
compartmental disease.  The impression was moderate 
patellofemoral and mild medial femorotibial joint 
osteoarthritis; torn anterior cruciate ligament; moderate 
joint effusion; and no meniscal tear identified.  

When the Veteran was afforded a VA examination in January 
2007, he reported experiencing weak, unstable, and painful 
left knee.  He also reported using a cane 75 percent of the 
time to ambulate.  At the time, treatment included medication 
and knee brace.  The Veteran reported being unable to stand 
for more than a few minutes, and being unable to walk more 
than a few yards on a cold day.  On a warm day, he reported 
walking more but less than a quarter of a mile.  It was noted 
that there was no deformity.  Joint symptoms included giving 
way, instability, pain, stiffness, and weakness.  There were 
no episodes of dislocation or subluxation, but there were 
locking episodes that occurred daily or more often.  There 
was repeated effusion.  When asked if the condition affected 
motion of one or more joints, the response was "no".  There 
were daily flareups that the Veteran described as moderate to 
severe.  The Veteran reported that he had to stop and rest 
until the pain went away, and that he can straighten his leg 
out.  He noticed that the flare-ups lasted for hours, but 
sometimes less.  With inflammation there was swelling and 
tenderness.  It was noted that the Veteran had a torn 
ligament a year ago and that all the symptoms have worsened.  

Upon physical examination, range of motion was from 0 to 80 
degrees with pain at 80 degrees.  The VA examiner observed 
that there was weakness, but no instability.  The VA examiner 
diagnosed osteoarthritis and chondrocalcinosis of the left 
knee.  The VA examiner indicated that there were moderate 
effects on chores and traveling; mild effects on recreation, 
bathing and dressing, and no effect on exercise, sports, 
toileting and grooming.  It was noted that the Veteran's 
knees prevented him from shopping.       

II.  From September 1, 2009

An October 2009 VA treatment record shows that the Veteran 
continued with aggressive physical therapy/home exercise 
program and flexionator, which were helping, although the 
Veteran lost motion overall.  The Veteran continued to 
complain of nearly constant pain.  The Veteran reported that 
the pain was not relieved well by narcotic pain medication.  
It was noted that the Veteran walked with a cane.  Upon 
physical examination, it was noted that the left knee 
incision was well-healed and that there was no effusion.  
Active/passive range of motion was from 0 to 80 degrees, and 
the Veteran's knee was described as stable.  The impression 
was chronically painful left total knee replacement.  The 
Veteran requested renewal of flexionator since he was still 
using it at least twice a day.  A consult to prosthetics was 
placed.  The Veteran was amenable to a consult with Pain 
Management.  

A November 2009 VA treatment record shows that the Veteran 
continued to complain of chronic left knee pain.  It was 
noted that there was no improvement since total knee 
arthroplasty and manipulation under anesthesia in July and 
August 2008.  It was additionally noted that the Veteran had 
physical therapy and was using flexionator.  The Veteran 
reported that pain medications and muscle relaxants were not 
providing much relief.  It was noted that the Veteran was 
awaiting evaluation at the pain management clinic.  It was 
observed that there was no small effusion in the left knee 
and that the left knee flexed to approximately 80 degrees.  
The impression was internal derangement bilateral knees. 

Analysis

Looking first to limitation of motion criteria under 
Diagnostic Codes 5260 and 5261, even considering additional 
functional loss due to pain, there was no evidence that 
flexion was limited to 15 degrees or extension was limited to 
20 degrees so as to warrant assignment of a rating in excess 
of 20 percent prior to July 8, 2008.  Regarding the 
assignment of a 30 percent rating from September 1, 2009, the 
Board notes that under Diagnostic Code 5260, the maximum 
rating is 30 percent.  Thus, Diagnostic Code 5260 is not for 
application here.  Additionally, there was no evidence that 
extension was limited to 30 degrees to warrant assignment of 
a rating in excess of 30 percent.  Further, there was no 
limitation of extension to allow for separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04.  
Examination showed extension was to 0 degrees.   

At this point the Board acknowledges one comment by the 
January 2007 examiner that extension was limited by 10 
degrees.  This was reported in connection with stating that 
range of motion was from 0 to 80 degrees.  The reported range 
of motion shows no limitation of extension; this is 
consistent with another report by the same examiner of motion 
from 0 to 90 degrees on active motion.  The Board concludes 
that the reference to 10 degrees limitation of extension was 
in error as it is inconsistent with the other data reported 
by the examiner.  A finding of no limitation of extension is 
also supported by the October 2009 medical report of motion 
from 0 to 80 degrees. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
acknowledges that prior to July 1, 2008, the Veteran reported 
weakness at the time of the January 2007 VA examination and 
that weakness was listed as a joint symptom.  However, the VA 
examiner found that on repetitive testing, there was no 
limitation due to fatigue, weakness, or incoordination noted; 
and that range of motion values were unchanged from baseline 
testing.  From September 1, 2009, there was no evidence of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements; and there was no evidence of weakened movement, 
excess fatigability and incoordination.     

The Board acknowledges that prior to July 1, 2008, the 
Veteran reported instability.  However, the January 2007 
examiner specifically reported that on examination there was 
no instability.  There was no report of recurrent 
subluxation.  The Board views the objective examination 
observations by a medical examiner to be more probative to 
the question of whether there is recurrent subluxation or 
lateral instability.  From September 1, 2009, an October 2009 
VA treatment record shows that the Veteran's left knee was 
stable.  Additionally, there was no evidence of subluxation.  
Since the preponderance of the evidence is against a finding 
of recurrent subluxation or lateral instability, rating under 
Code 5257 is not appropriate.  

None of the other potentially applicable Diagnostic Codes are 
appropriate in this case with regard to the rating periods 
being considered.  

III.  Extraschedular Consideration

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran prior to 
July 8, 2008 and from September 1, 2009 fit squarely with the 
criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  Furthermore, a January 2007 VA examination shows 
that the Veteran retired in 1990 as a truck driver due to his 
back.  For these reasons, referral for extraschedular 
consideration is not warranted.

Staged ratings are not of application since the Veteran's 
left knee post traumatic arthritis is adequately contemplated 
by the 20 percent rating prior to July 8, 2008; and by the 30 
percent rating from September 1, 2009.  

The Board acknowledges the recent reports that the 
arthroplasty in 2008 may have resulted in no improvement.  
Should the severity of the left knee post traumatic arthritis 
increase in the future, the Veteran may always file a claim 
for an increased rating.  


ORDER

Entitlement to an increased rating for left knee post 
traumatic arthritis, evaluated as 20 percent disabling prior 
to July 8, 2008, is not warranted.  Entitlement to an 
increased rating for left knee post traumatic arthritis, 
evaluated as 30 percent disabling from September 1, 2009, is 
not warranted.  To this extent, the appeal is denied.




REMAND

The other issues before the Board involve claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  At the October 2009 hearing before the 
Board at the RO, the Veteran testified that he was exposed to 
aircraft and other heavy equipment that were being operated 
while working on the flight line at various times in service.  
He also testified that he suffered tinnitus during service.  
The Board notes that in a September 2007 letter, Kevin J. 
Donnelly, M.D. stated that he had determined that the 
Veteran's sensorineural hearing loss and tinnitus are due to 
noise induced trauma while in active service.  He based on 
his opinion on an examination and review of the Veteran's 
audiogram, but there is no indication that he reviewed the 
claims file.  

With testimony as to noise exposure and tinnitus during 
service, a private medical opinion suggesting a nexus to 
service, and evidence suggesting current hearing loss and 
tinnitus, the Board believes a VA examination is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
      
Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the nature, extent and etiology 
of any currently manifested hearing loss 
and tinnitus.  The Veteran's claims file 
must be provided to the examiner for 
review.  All appropriate audiological 
testing should  be performed.

After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current bilateral hearing loss is 
related to acoustic trauma during 
service?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current tinnitus is related to 
acoustic trauma during service?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss; 
and entitlement to service connection for 
tinnitus.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


